DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the 16/706,946 application filed December 9, 2019, which is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and have been fully considered.

Specification
The disclosure is objected to because of the following informalities: the specification recites either “ferric nitrite” or “ferric nitrite (Fe(NO3)3-9H2O)” throughout.  See, e.g., paragraphs 0023, 0102, 0121, 0123, and Table 1 of the published application.  However, Fe(NO3)3-9H2O is ferric nitrate nonahydrate, not ferric nitrite.  The molecular formula for ferric nitrite is Fe(NO2)3.  Therefore, it is not clear if the recitation of ferric nitrite or ferric nitrite (Fe(NO3)3-9H2O) actually refers to ferric nitrite or ferric nitrate.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the preamble thereof recites “[a] method for producing an iron doped titanium dioxide (Fe-doped TiO2) photocatalyst,” yet in the last step of the method, only a photocatalyst precursor is obtained, not the actual photocatalyst.  Therefore, it is not clear whether a photocatalyst is produced by the method of instant claim 1 or something less than said photocatalyst.
With respect to claim 3, it is not clear whether the recited “ferric nitrite” is really ferric nitrite or ferric nitrate [see discussion above concerning Specification].  For purposes of continued examination, the Examiner assumes that ferric nitrite should really be ferric nitrate since the latter is a well-known iron compound and the former, if it exists, appears to be obscure.
With respect to claim 9, said claim recites “in step d) adding the titanium (IV) complex to the acidic composition is done in less than 25 minutes.”  However, instant claim 1 from which 9 depends recites “mixing a titanium (IV) complex selected from the group consisting of titanium alkoxide, titanium tetrachloride, and combinations thereof to the acidic composition, to obtain a dispersion.”  Mixing implies that the titanium (IV) complex has been added to the acidic composition.  What is unclear is whether the adding takes place before mixing, concurrently with the mixing for a time commensurate with the same, or concurrently with the mixing but for a period of time that is less than the mixing time.  Since claim 1 does not recite an adding step, the adding step of claim 9 indicates that the implied adding in claim 1 occurs before mixing in any amount of time less than 25 minutes instead of concurrently with the mixing for some time up to and including the entire mixing time.  However, it is not clear that this is indeed the case.  For purposes of continued examination, the Examiner assumes the addition takes place before mixing. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 1-7, 9-10, 12, 15-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moradi in Synthesis of Iron Doped Titania and its Application in Degradation of Organic Pollution in Water (2017, PhD Dissertation, Department of Mechanical Engineering, University of Victoria, 115 pgs).
Moradi discloses a method for “[d]oping TiO2 with transition metal ions” [1st paragraph under “3.1 Introduction”], specifically, iron, wherein “[t]he catalysts were prepared by a simple sol-gel method using titanium isopropoxide (TTIP) as the precursor and ferric nitrate (Fe(NO3)3.9H2O) as the Fe3+ source purchased from Sigma-Aldrich. The desired amount of ferric nitrate (0.25, 0.5, 1, 5 and 10 Fe:Ti molar% ratio) was dissolved in deionized water at a ratio of Ti:H2O (1:4). The solution was added to 30 mL of anhydrous ethyl alcohol and stirred for 10 minutes. If an acidic synthesis pH was required, the pH was adjusted by adding nitric acid (HNO3) in this step. Then, TTIP was added dropwise to the solution under vigorous stirring and the mixture was stirred using a magnetic stir bar for 2 hours at room temperature and then dried at 80 °C for 2 hours. The dried powder was then centrifuged and washed 3 times with deionized water to remove a carbon residual that contaminates the surface and then calcined at 400 °C (temperature ramp of 10 °C.min-1) for 3 hours. After calcination, the catalyst particles were stirred in concentrated HCl solution (pH~2) for 3 hours, centrifuged and washed with deionized water 3 times to remove the possible chlorine residuals. The residue solution turned brownish ascribed to the dissolution of the iron oxide from the surface of the Fe-TiO2 particles” [see “3.2.1 Synthesis”].  The disclosure that the “desired amount of ferric nitrate…was dissolved in deionized water” corresponds to step a) of instant claim 1.  The disclosure “[t]he solution was added to 30 mL of anhydrous ethyl alcohol and stirred for 10 minutes” corresponds to step b) of the same.  The disclosure that “the pH was adjusted by adding nitric acid (HNO3)” corresponds to step c).  The disclosure that “TTIP was added dropwise to the solution under vigorous stirring and the mixture was stirred using a magnetic stir bar for 2 hours at room temperature” corresponds to step d).  The disclosure of drying at 80o C corresponds to step e).  The dried powder obtained after the drying ground using a mortar to obtain finer particles and then were washed 3 times…”  The disclosure of washing 3 times with deionized water corresponds to step g).  The calcination at 400o C renders obvious the drying in step h) since such would take place and also corresponds to step a) in instant claim 2.
With respect to claim 2, step j, Moradi discloses “TEM images of the untreated and acid treated Fe0.5-TiO2 particles synthesized at a pH of 3 showed that the particles have a uniform size distribution of about 10 nm (Figure 3.2a and 2b) consistent with the XRD determination” [see 1st paragraph on page 28; see also Table 2.2 and discussion of calcination temperature and the effect thereof on particle size pages 8 and 9].  Compare the particle size of 10 nm to the instant specification: “[t]he Fe-doped TiO2 photocatalyst (191) obtained are in the form of nanocrystals that are highly efficient visible light photocatalysts with low iron oxide content. The nanocrystals preferably have a size distribution of 10 nm +/- 4 nm” [see paragraph 0114 of the published application].  It is the position of the Office that grinding is a well-known method of reducing and/or controlling particle size and said grinding would have been an obvious alternative to calcination temperature to control particle size to the desired 10 nm.
With respect to claim 5, note that TTIP is an abbreviation for titanium tetraisopropoxide.
With respect to claim 7, since the method of preparation taught by the reference is the same as or similar to that of the instant application, it is expected, absent evidence to the contrary, that the catalyst of the reference “has a structure consisting of TiO2 doped with 0.25 to 20 molar % of Fe comprising a surface wherein greater than 75% of the surface is free from iron oxide contamination.”  Note, for example, the discussion of the particle size of Fe0.5-TiO2 particles and 0.25, 0.5, 1, 5 and 10 Fe:Ti molar% ratio.
With respect to claim 9, since Moradi discloses “the TTIP was added dropwise to the solution” [see, e.g., “4.2.3 Catalyst preparation”], and the reference does not disclose a specific period of time, it is obvious that the TTIP is added quickly as opposed to over a period of time spanning multiples of minutes or hours.  Elsewhere [page 24], Moradi states: “TTIP was added dropwise to the solution under vigorous stirring and the mixture was stirred using a magnetic stir bar for 2 hours at room temperature and then dried at 80 °C for 2 hours.”  Clearly, complete mixing is more important than the time period of TTIP addition.  If 
With respect to claim 10, note the teaching above that “TTIP was added dropwise to the solution under vigorous stirring and the mixture was stirred using a magnetic stir bar for 2 hours at room temperature.” 
With respect to claim 12, note that the instant specification discloses “the drying of step h) is performed at a temperature of about 75 to about 85o C. for 2 to 8 hours” [see paragraph 0031 of the published application].  If said drying temperature of the instant application is sufficient to remove an alcoholic solvent that may be ethanol, then it is the position of the Office that the drying temperature of 80o C disclosed by Moradi can remove the ethanol solvent in the same amount of time. 
With respect to claim 15, it is well known in the art that ball milling reduces particle sizes to 10 nm or less.
With respect to claim 16, drying pans would have been obvious in order to increase the surface area of the mixture exposed to fluids (e.g., air) having a negligible concentration of ethanol thereby causing a higher concentration gradient of ethanol, which leads to greater mass transfer of ethanol into said fluid via diffusion or evaporation.
With respect to claim 17, it is the position of the Office that the recitation therein is simply a characteristic washing process and is, therefore, obvious to one of ordinary skill in the art.
With respect to claim 20, see the discussion with respect to claims 1 and 2.

Allowable Subject Matter
Claims 8, 11, 13-14, and 18-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to claim 8, Moradi discloses that the lowest pH is about 3 [see pages 26 and 64]. With respect to claims 11 calcination at 400o C renders obvious the drying in step h) since such would take place.”  However, the temperature of 400o C is much greater than 50 to 80o C or about 75 to about 85o C.  With respect to claim 13, Moradi does not mention a conveyor process for drying.  It appears that drying takes place by heating at 80o C.  With respect to claim 19, Moradi discloses calcination for 3 hours [see prior discussion concerning such].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dirk et al (US 9,102,801 B1), which discloses “a technique for reducing the size of a lignin particle from, for example, 1 to 200 microns [to] less than 40 nanometers (e.g., 10 nanometers or less) is mechanical means such as ball milling;” and Liu et al (US 2013/0040204 A1), which discloses “FIG. 6b shows that the size of the silicon particles has been significantly reduced from 1-5 m to less than 10 nm after high energy ball-milling” [paragraph 0049].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548.  The examiner can normally be reached on Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772   
September 2, 2021